                                             STATE OF NEW YORK
                                      OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                        DIVISION OF SOCIAL JUSTICE
ATTORNEY GENERAL                                                                            LABOR BUREAU

                                                                     February 26, 2021
        By ECF
        The Honorable Brian M. Cogan
        U.S. District Court for the Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

               Re: Amazon.com, Inc. v. Attorney General Letitia James, Case No. 1:21-cv-767-BMC

        Dear Judge Cogan:

                 I write on behalf of Defendant, the Attorney General of the State of New York (the
        “Attorney General”), regarding the above-referenced case pursuant to Your Honor’s Individual
        Practice Rule I.E. The Attorney General respectfully requests an extension of time to respond to
        the Complaint from March 5, 2021, to a date seven days following issuance of an order in New
        York v. Amazon.com, Inc., No. 1:21-cv-1417-JSR (S.D.N.Y.) (the “SDNY Action”), on the parties’
        cross-motions for remand and transfer, as explained more fully below. The Attorney General will
        notify the Court by filing a copy of such Order within a day of its issuance. This is the Attorney
        General’s first request for an extension. Plaintiff Amazon.com, Inc. (“Amazon”) consents to the
        relief requested, subject to the understanding that this consent is given without waiver of Amazon’s
        arguments that its lawsuit should proceed first.

               The only other previously-scheduled dates in this matter are a telephonic Initial Status
        Conference scheduled for March 31 and the parties’ joint letter due five days prior to the
        conference. In the interest of preserving judicial resources, the Attorney General suggests
        rescheduling the initial conference to a date after Judge Rakoff issues a decision on the remand
        and transfer motions, which would clarify and potentially narrow the issues in the instant action.
        Amazon does not join this request.

                The grounds for the Attorney General’s requested extension are that the arguments
        available to the Attorney General in a Rule 12 motion, and the Court’s analysis of those arguments,
        will be significantly impacted by developments in the SDNY Action pending between the same
        parties. The instant case complains that “[the Attorney General] has threatened to sue Amazon
        imminently,” and seeks declaratory relief concerning that “threatened” action. (Docket No. 1,
        ¶ 174). Indeed, the Attorney General filed suit against Amazon in New York State Supreme Court
        for New York County on the business day following Amazon’s commencement of the instant suit.



                                                         1
(New York v. Amazon.com, Inc., Case No. 45362/2021 (Sup. Ct., N.Y. Cty.)) (the “State Court
Action”). Amazon removed, and New York v. Amazon is currently pending before the Honorable
Jed S. Rakoff in the U.S. District Court for the Southern District of New York. Judge Rakoff
approved a cross-briefing schedule for the Attorney General’s motion to remand the SDNY Action
to New York State court and for Amazon’s motion to transfer the SDNY Action to the Eastern
District. Under that schedule, the cross-motions will be fully submitted on March 17 and oral
argument is scheduled for March 25.

        The Attorney General anticipates moving to dismiss the instant case, and the availability
and analysis of arguments concerning abstention doctrines and the Court’s exercise of its
jurisdiction under the Declaratory Judgment Act, 28 U.S.C. § 2201(a), will differ depending on
whether the Attorney General’s motion to remand the SDNY Action is granted. Accordingly, in
the interests of preserving judicial resources and efficiency, the Attorney General respectfully
requests that her time to respond to the Complaint in the instant case be stayed pending
developments in the SDNY Action, with a new deadline of seven days after issuance of an order
on the Motion to Remand and Motion to Transfer in that case.


                                                                 Respectfully submitted,


                                                                 Julie R. Ulmet
                                                                 Counsel for Defendant




               28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8700 ● WWW.AG.NY.GOV
